UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of Assurant, Inc. One Chase Manhattan Plaza, 41st Floor New York, New York10005 Union Security Insurance Company 2323 Grand Boulevard Kansas City, Missouri64108-2670 Union Security Life Insurance Company of New York 212 Highbridge Street, Suite D Fayetteville, New York13066 APPLICATION PURSUANT TO SECTION9(c) OF THE INVESTMENT COMPANY ACT OF 1940 FOR TEMPORARY AND PERMANENT ORDERS EXEMPTING APPLICANTS FROM THE PROVISIONS OF SECTION9(a) OF SUCH ACT File No. 812- Assurant, Inc. (“Assurant”), Union Security Insurance Company (“USIC”), and Union Security
